Order entered January 12, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00993-CV

        GALE C. HUTCHINSON AND JENNIFER A. HUTCHINSON, Appellants

                                                 V.

    JUDGE MIKE YARBROUGH AND HP TEXAS LLC DBA HYPERION HOMES,
                            Appellees

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01011-2016

                                             ORDER
       The clerk’s record in this case is overdue. By postcard dated October 18, 2016, we

notified the Collin County Clerk that the clerk’s record was overdue. We directed the County

Clerk to file the record within 30 days. To date, we have not received the clerk’s record.

       Accordingly, we ORDER Collin County Clerk Stacey Kemp to file, within TEN DAYS

of the date of this order, either (1) the clerk’s record, or (2) written verification that appellants

are not indigent and have not paid for or made arrangements to pay for the record. We notify

appellants that if we receive verification they are not indigent and have not paid for or made

arrangements to pay for the record, we will, without further notice, dismiss the appeal. See TEX.

R. APP. P. 37.3(b).
We DIRECT the Clerk to send copies of this order, by electronic transmission, to:

Stacey Kemp
Collin County Clerk



                                            /s/    CAROLYN WRIGHT
                                                   CHIEF JUSTICE